Citation Nr: 0928188	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1968 to may 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  


FINDINGS OF FACT

1.  The Veteran is service connected and in receipt of a 70 
percent disability evaluation for posttraumatic stress 
disorder, and a 20 percent disability evaluation for diabetes 
mellitus, type II; his combined disability evaluation is 80 
percent.  

2.  Competent medical evidence shows that the Veteran is 
unable to secure or follow a substantially gainful occupation 
because of his posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

TDIU

The Veteran is claiming entitlement to TDIU.  On his VA Form 
21-8940, received on August 30, 2006, he reported that he 
last worked in January 2000.  He was an equipment operator at 
a paper company.  He indicated in that form and elsewhere in 
the record that he was no longer able to work due to his 
service-connected disabilities, which are limited to 
posttraumatic stress disorder (PTSD), evaluated as 70 percent 
disabling, and diabetes mellitus (DM II), evaluated as 20 
percent disabling.  It is also noted that he is in receipt of 
Social Security Administration disability benefits, though 
apparently such award was primarily based on cardiovascular 
problems (i.e., coronary artery disease, hypertension, and 
congestive heart failure), for which service-connection is 
not currently in effect.  

It is the Veteran's contention that the symptomatology of his 
service connected PTSD is of such severity so as to warrant 
an award of TDIU.  In a March 2005 rating decision, the RO 
granted a 70 percent evaluation for the Veteran's service-
connected PTSD, with an effective date of August 29, 2003.  
The Veteran subsequently submitted a claim of entitlement to 
TDIU benefits in April 2005.  His claim was denied pursuant 
to a July 2005 rating decision, which is the subject of the 
instant appeal.   

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Neither the Veteran's non-service-connected 
disabilities, nor his advancing age may be used as a 
determining factor in the rating agency's judgment. 38 C.F.R. 
§§ 3.341(a), 4.16(a), 4.19.

In the instant case, the Veteran meets the schedular criteria 
for an award of TDIU since his service-connected PTSD is 
currently evaluated as 70 percent disabling.  He maintains an 
overall combined disability rating of 80 percent.  However, 
the central inquiry in a claim for TDIU is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the Veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to warrant an award of 
TDIU.  The ultimate question, however, is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, 4 Vet. App. at 363.  

The evidence establishes that the Veteran was employed until 
approximately January 2000, when he apparently retired from 
employment as an equipment operator due to heart problems.  
Nevertheless, it is the Veteran's primary contention that he 
is unable to work due to the severity of his PTSD 
symptomatology.  Here, the Board notes that VA examinations 
conducted in connection with the Veteran's TDIU and increased 
rating (DM II) claims found that his service-connected 
diabetes mellitus did not present problem with employability.  
The Veteran does not currently contend otherwise.  Therefore, 
the following discussion is limited to whether the Veteran's 
TDIU symptomatology alone is of sufficient severity to 
produce unemployability.  

In May 2005 the Veteran underwent a Compensation and Pension 
Examination (C & P) for evaluation of his PTSD.  The examiner 
found that the Veteran continued to meet the criteria for a 
PTSD diagnosis; in particular, he reported intrusive 
thoughts, nightmares, avoidance of activities, diminished 
interest in significant activities, feelings of detachment, 
difficulty sleeping, irritability, and hypervigilence.  The 
Axis I diagnosis was chronic posttraumatic stress disorder, 
with an Axis IV diagnosis of unemployment, limited social 
support, and chronic medical problems.  He was assigned a 
Global Assessment Functioning (GAF) score of 50.  While the 
examiner opined that the PTSD adversely affected the 
Veteran's psychosocial functioning and quality of life, he 
did not specifically comment upon his current employability.  

The Veteran also underwent a "general" C &P examination in 
May 2005, at which time the examiner concluded that his 
"major limiting problems" were coronary artery disease, 
congestive heart failure, PTSD, and major depression.  The 
examiner stated that all other diagnosed medical 
disabilities, including DM II, would not affect his ability 
to work.

A July 2006 letter from the Veteran's psychotherapist at the 
VA Mobile Veterans Readjustment & Counseling Center indicated 
that the Veteran was unable to "perform any type of work at 
any capacity" due to the severity of his PTSD.  In 
particular, the psychotherapist opined the following: "[The 
Veteran] was an adequate psychotherapy client who did not 
tolerate treatment well...He has reported only minimal relief 
from his symptoms through psychotropic medication and talking 
therapy.  I do not hold an optimistic prognosis for 
amelioration of his PTSD symptoms...While his physical health 
problems have forced him from work, his increasing 
posttraumatic anxiety symptoms would preclude any gainful 
employment.  He remains highly isolated, depressed, and 
anxious with active PTSD symptoms in all diagnostic 
clusters." (Emphasis added).  

A C & P examination was conducted in January 2007 for 
evaluation of the Veteran's PTSD.  At that time, the 
Veteran's speech was slow with little spontaneity; there was 
mild impairment in communication; mood was severely 
depressed; and affect was blunted.  Notably, memory and 
concentration were impaired.  Overall, the examination also 
revealed continuing, persistent impairments in the Veteran's 
ability to function and serious symptoms of depression and 
sleep disturbance; all such symptoms and impairments of the 
PTSD were found to have a negative impact on his ability to 
engage in physical and sedentary work; however, the examiner 
noted that such symptoms did not exclude the possibility of 
employment entirely.  The examiner provided an Axis I 
diagnosis of posttraumatic stress disorder, severe, chronic.  
A GAF score of 52 was assigned based on serious impairments 
in family, social, and productive life.  

VA clinical notes from June 2005 to February 2007 document 
continuing treatment for chronic, ongoing PTSD 
symptomatology; GAF scores ranged from 43 to 45.  

In November 2007, the Veteran underwent another C & P 
examination for evaluation of his PTSD.  The examiner 
confirmed an Axis I diagnosis of chronic PTSD; additionally, 
the examiner noted an Axis IV diagnosis of "unemployment, 
limited social support, and chronic medical problems."  With 
respect to the Veteran's ability to work, the examiner opined 
his PTSD symptoms had a negative impact on his ability to 
engage in physical and sedentary work.  

Most recently, in February 2009, the Veteran's VA 
psychiatrist, Dr. D. D., stated that the Veteran was not 
responding well to medications or counseling for his PTSD and 
he advised him that he should not seek work again.  He also 
advised the Veteran that he was not employable and that he 
should seek the same designation from the VA as well.  

The Veteran's wife and daughter both provided written 
statements in support of his claim for TDIU based on the 
severity of his PTSD symptomatology.  Their lay statements 
are credible.

The evidentiary data of record confirms the Veteran has 
substantial disablement as a result of his service-connected 
PTSD.  Most notably, his PTSD symptomatology has been 
continuously described by medical professionals as chronic, 
severe, and negatively impacting his ability to follow 
gainful employment.  The Board is aware that the Veteran is 
no longer employed as an equipment operator, apparently 
primarily the result of non-service connected heart problems.  
Such non-service connected disabilities are not for 
consideration in this claim.  Notwithstanding these 
disabilities, the Veteran's overall service connected PTSD 
disablement is more than adequate to render him unemployable.  
In this regard, it is significant to note that the Veteran's 
longtime, treating VA psychologist stated that he was not 
employable based on the severity of his PTSD.  Similarly, the 
Veteran's VA psychotherapist also stated that the Veteran was 
unable to perform any type of work, in any capacity, based on 
his increasing posttraumatic anxiety symptoms.  Consequently, 
the Board concludes that the weight of the evidence is in 
favor of the Veteran's claim, and the criteria for a total 
disability rating based on individual unemployability by 
reason of a service- connected disability are met. 38 
U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

The appeal for TDIU is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


